DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15 of copending Application No. 17/233,105 (hereinafter referred to as the ‘105 application) in view of Pardes et al. (US 2016/0263314 A1), respectively. For double patenting to exist between the claims of the present application and the claims of the ‘105 application, it must be determined that the claims of the present application are not patentably distinct from those of the ‘105 application. In order to make this determination, it first must be determined whether there are any differences between the claims of the present application and those of the ‘105 application and, if so, whether those differences render the claims patentably distinct.
Claims 1-12 and 14 of the present application are identical to claims 1-12 and 15 of the ‘105 application, with the exception of claim 1 of the present application reciting a collapsible reservoir in contrast to claim 1 of the ‘105 application merely reciting a reservoir.
Pardes teaches a sealed delivery system for dispensing, among other things, an eye care solution (¶0047). The eye care solution is stored in a volume reducing reservoir, which collapses as the solution is pulled out of it (Fig. 2, feat. 200; ¶0045). Pardes teaches that such a collapsing reservoir advantageously prevents the ingress of external contaminants (¶0045, lines 1-5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of the ‘105 application so that it comprises a collapsible reservoir in order to prevent the ingress of external contaminants.
Therefore, claims 1-12 and 14 are patentably indistinct from claims 1-13 and 15 of the ‘105 application in view of Pardes.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al. (WO 96/00050 A1) in view of Pardes et al. (US 2016/0263314 A1) and in further view of Py et al. (US 6,302,101 B1).
Regarding claim 1, Rocca discloses an apparatus for delivering liquid to an eye of a patient (Figs. 3-4; Page 9, line 25 – Page 11, line 13), the apparatus comprising: a) a reservoir configured to contain the liquid (24; Page 9, lines 25-27); b) a liquid dispenser in liquid communication with the reservoir (32; Page 9, lines 27-32), wherein the liquid dispenser includes a check valve (36; Page 9, lines 33-34) and an actuator (38; Page 9, lines 34-37); c) wherein the check valve includes an aperture through which the liquid can be dispensed (Fig. 4, feat. 42; Page 10, lines 10-19) and a pin member that engages with the aperture to provide a normally closed configuration of the check valve (Tie 46 and ball member 44); d) wherein the actuator is configured to provide a mechanical excitation to the liquid dispenser that generates a corresponding hydrodynamic excitation of the liquid (Page 10, lines 1-4).
Rocca does not disclose that the reservoir is collapsible or that the hydrodynamic excitation of the liquid ejects the liquid through the aperture by elastically deforming the aperture to open the check valve. Rocca discloses that the pin is resilient and is elastically deformed by the pressure generated in the fluid in order to open the check valve (Page 10, lines 10-35).
Pardes teaches a sealed delivery system for dispensing, among other things, an eye care solution (¶0047). The eye care solution is stored in a volume reducing reservoir, which collapses as the solution is pulled out of it (Fig. 2, feat. 200; ¶0045). Pardes teaches that such a collapsing reservoir advantageously prevents the ingress of external contaminants (¶0045, lines 1-5). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus disclosed by Rocca so that the reservoir is collapsible in order to prevent the ingress of external contaminants as taught by Pardes.
Rocca in view of Pardes discloses a device which differs from the device of claim 1 by the substitution of a check valve comprising an elastically deforming pin for the claimed check valve comprising an elastically deforming aperture.
Py teaches a medication dispensing apparatus (Abstract) comprising an aerosol tip portion (Fig. 9, feat. 32; Col. 25, lines 22-38) further comprising a flexible nozzle portion (310; Col. 25, lines 26-32) with an outlet aperture (3108) and a rigid pin received therein (3102). When the pressure on the fluid upstream from the nozzle reaches a threshold pressure, the fluid radially deforms the outlet aperture and is ejected (Col. 28, lines 22-41). Therefore, the claimed check valve comprising an elastically deforming aperture was known in the art prior to the effective filing date of the claimed invention. Both Rocca and Py teach that their respective check valves open and eject fluid when the upstream fluid pressure achieves a threshold pressure (Rocca: Page 10, lines 15-19; Py: Col. 28, lines 22-41) and that their respective check valves minimize the risk of contamination of the remaining fluid in the medication dispensing apparatus (Rocca: Page 10, lines 28-30; Py: Col. 15, line 64 – Col. 16, line 19). Therefore, one of ordinary skill in the art could have substituted the check valve comprising an elastically deforming aperture of Py for the check valve comprising an elastically deforming pin of Rocca with the predictable results of the check valve functioning in the same way and preventing contamination. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes so that the hydrodynamic excitation of the liquid ejects the liquid through the aperture by elastically deforming the aperture to open the check valve. Please see MPEP §2143(I)(B).
Regarding claim 5, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Rocca and Py each teach an aperture (Rocca: Fig. 4, feat. 42; Page 10, lines 10-19; Py: Fig. 9, feat. 3108; Col. 25, lines 22-38) formed in an aperture plate (Rocca: Fig. 3, feat. 28; Py: Fig. 9, feat. 310), but are silent with respect to the Young’s modulus of the aperture plate.
Rocca teaches that the resilient pin holds a ball member against the downstream side of the check valve and defines the pressure at which the valve opens and closes, and therefore the amount of fluid ejected from the apparatus (Rocca: Page 10, line 10 – Page 11, line 13). In the valve of Rocca, the fluid pressure must overcome the stiffness of the resilient pin in order to stretch it and open the valve. Similarly, Py teaches that the fluid must achieve a threshold pressure in order to radially deform the aperture in the nozzle in order to be ejected from the apparatus (Py: Col. 28, lines 22-41). In the valve of Py, the fluid pressure must overcome the stiffness of the nozzle in order to deform the aperture and open the valve. The stiffness of a solid material is indicated by its Young’s modulus of elasticity. Because the stiffness of the elastic or resilient components of the valves determines the threshold pressure at which the valves open and close, the stiffness of the elastic or resilient components will in part determine the amount of treatment fluid delivered in each dose. Therefore, the stiffness, or Young’s modulus of elasticity, of the aperture plate is a result-effective variable that influences the amount of fluid delivered in each dose from the check valve. The amount of fluid delivered in each dose is a design need which would lead one of ordinary skill in the art to optimize the Young’s modulus of the aperture plate through routine experimentation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes and in further view of Py so that the aperture plate has a Young’s modulus of elasticity between 0.5 GPa and 2 GPa in order to control the amount of fluid delivered in each dose. Please see MPEP §2144.05(II)(A-B).
Regarding claim 6, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 5. Py further teaches that the pin is rigid (Fig. 9, feat. 3102; Col. 25, lines 22-38) and the aperture plate is a flexible elastomer (310; Col. 25, lines 22-38 and Col. 9, lines 22-33). Therefore, Rocca in view of Pardes and in further view of Py discloses that a mechanical hardness of the pin member is greater than a mechanical hardness of the aperture plate.
Regarding claim 7, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Py further teaches a conical outlet (Figs 12A-B, feat. 3108; Col. 28, lines 42-57). Therefore, Rocca in view of Pardes and in further view of Py discloses that the aperture is tapered to be narrower at an outlet of the aperture than at an inlet of the aperture.
Regarding claim 8, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Py further teaches that the pin member is stationary relative to the liquid dispenser (Figs. 12A-B; Col. 28, lines 58-67). Therefore, Rocca in view of Pardes and in further view of Py discloses that the pin member is stationary relative to the liquid dispenser.
Regarding claim 9, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Rocca further discloses that a tip of the pin member engages with the aperture (Fig. 4: tip 44 engages aperture 42; Page 10, lines 10-27), and wherein the tip of the pin member has a spherical shape (44).
Regarding claim 12, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Rocca and Py each teach normally closed valves in which the pin member is engaged with the aperture (Rocca: Fig. 4; Page 10, lines 10-35; Py: Fig. 9; Col. 25, lines 22-41), but are silent with respect to the preload force engaging the pin member with the aperture.
Rocca teaches that the force at which the tie (Fig. 4, feat. 46) holds the ball member (Fig. 4, feat. 44) against the downstream side of the nozzle (Fig. 4, feat. 42) in part determines the threshold pressure that the fluid must overcome to be ejected from the valve (Page 10, lines 10-19). The force at which the tie holds the ball member against the nozzle is in part determined by the stiffness, or Young’s modulus, of the resilient tie and the way the tie is supported against the nozzle, and may be adjusted to vary the threshold pressure (Page 10, lines 30-33). Therefore, the preload force engaging the pin member with the aperture is a result-effective variable that influences the valve’s threshold pressure, which as discussed above with respect to claim 5, influences the amount of fluid delivered in each dose. The amount of fluid delivered in each dose is a design need which would lead one of ordinary skill in the art to optimize the preload force engaging the pin member with the aperture through routine experimentation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes and in further view of Py so that the a preload force engaging the pin member with the aperture in the normally closed configuration of the check valve is between 0.01 N and 0.05 N in order to control the amount of fluid delivered in each dose. Please see MPEP §2144.05(II)(A-B).
Regarding claim 13, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1. Pardes further teaches that the volume reducing reservoir is a sealed component and does not include a vent (¶0045, lines 1-13). Pardes teaches a vent in the housing that encloses the reservoir for allowing are to enter between the outer surface of the reservoir and the inner surface of the housing (¶0045, lines 13-21). Therefore, Rocca in view of Pardes and in further view of Py discloses that the collapsible reservoir does not include a vent.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al. (WO 96/00050 A1) in view of Pardes et al. (US 2016/0263314 A1), in further view of Py et al. (US 6,302,101 B1), and in further view of Avni (US 2014/0323931 A1).
Regarding claim 2, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1, but does not disclose that the actuator includes a vibration motor having an eccentric mechanical load relative to an axis of rotation of the vibration motor.
Avni teaches a vibrating inhaler (Fig. 4, feat. 300; ¶0057) for vaporizing and delivering a fluid medication (¶0042-0044) comprising a vibration motor (Fig. 4, feat. 340; ¶0057) connected with an eccentric mechanical load (Fig. 4, feats. 343c-e; ¶0058) for driving a piston (Fig. 4, feat. 347; ¶0058). Avni teaches that the motor provides precise control over the ejection of fluid with the piston based on controlling the rotation speed of the motor (¶0053 and 0057). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes and in further view of Py so that the actuator includes a vibration motor having an eccentric mechanical load relative to an axis of rotation of the vibration motor in order to allow for precise control over the ejection of fluid as taught by Avni.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al. (WO 96/00050 A1) in view of Pardes et al. (US 2016/0263314 A1), in further view of Py et al. (US 6,302,101 B1), in further view of Avni (US 2014/0323931 A1), and in further view of Date et al. (US 2014/0157956 A1).
Regarding claim 3, Rocca in view of Pardes, in further view of Py, and in further view of Avni discloses the apparatus of claim 2, but is silent with respect to how the liquid dispenser is support. As discussed above, Avni teaches that the vibration motor (Avni: Fig. 4, feat. 340; ¶0057) drive a piston (Avni: 347; ¶0058), and Rocca discloses that the pressurization of the fluid upstream of the valve is driven by a piston (Rocca: Page 10, lines 1-4). Therefore, Rocca in view of Pardes, in further view of Py, and in further view of Avni discloses that operation of the vibration motor generates the hydrodynamic excitation of the liquid by oscillating the liquid dispenser.
Date teaches pump devices with mounting arrangements for minimizing the vibrations transferred between a pump (Figs. 1 and 4, feat. 5; ¶0028 and 0035) and the housing it is enclosed within (Fig. 1, feat. 3; Fig. 4, feat. 32; ¶0028 and 0035) in order to minimize the noise created by the pump device (¶0006-0008). Date is analogous prior art to the claimed invention because it is in the same field of endeavor of pumping fluids as the claimed invention. Date teaches that the pump device is coupled to the housing via leaf springs in order to prevent the vibrations produced by the pump from being transmitted to the housing (21, 28; ¶0014-0016 and 0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes, in further view of Py, and in further view of Avni so that the liquid dispenser is supported by a flexible member so that vibrations created by the vibration motor are not transferred to the housing of the apparatus and the noise created by the motor is minimized as taught by Date.
Regarding claim 4, Rocca in view of Pardes, in further view of Py, in further view of Avni, and in further view of Date discloses the apparatus of claim 3, but does not disclose that a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm.
However, Date teaches that the transmission of vibrations from the liquid dispenser to the housing of the apparatus has a natural frequency based in part on the stiffness of the flexible member, represented by the spring constant, and that the transmission of vibrations from the liquid dispenser to the housing are minimized when the ratio of the vibration frequency of the liquid dispenser and the natural frequency is at least √2 (¶0030-0032). Therefore, the spring constant of the flexible member is a result-effective variable that influences the degree to which vibrations are transmitted to the housing of the device from the liquid dispenser. Date teaches that the actual properties of the leaf springs, including the spring constant, should be chosen based on the mass of the system and the vibration frequency of the liquid dispenser (¶0032). Therefore, one of ordinary skill in the art would attempt to optimize the spring constant of the flexible member through routine experimentation in order to minimize the noise created by vibrations transmitted to the housing of the apparatus. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes and in further view of Py so that a spring constant of the flexible member is between 0.05 N/mm and 0.5 N/mm in order to optimize the minimization of the noise created by the apparatus. Please see MPEP §2144.05(II)(A-B).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al. (WO 96/00050 A1) in view of Pardes et al. (US 2016/0263314 A1), in further view of Py et al. (US 6,302,101 B1), and in further view of Decock et al. (US 2013/0140225 A1).
Regarding claims 10 and 11, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 9, but is silent with respect to the tip of the pin member being partially or completely coated with an antibacterial coating, with respect to claim 10, or that the antibacterial coating covers at least a part of the tip of the pin member that is outside the liquid dispenser in the normally closed configuration of the check valve, with respect to claim 11.
Decock teaches an ophthalmic fluid dispensing tip (Fig. 1, feat. 10; ¶0034) comprising a check valve comprising an apertured membrane (membrane 16, aperture 56; ¶0035 and 0039) sealed by a pin (34; ¶0039) in the closed configuration. Decock teaches embodiments in which at least the portion of the pin exposed through the aperture should comprise an anti-bacterial layer in order to act against bacteria developing on that exposed surface (Figs. 5-7, feats. 115, 116, and 117; ¶0048-0050). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Rocca in view of Pardes and in further view of Py so that the tip of the pin member being partially or completely coated with an antibacterial coating, with respect to claim 10, and so that the antibacterial coating covers at least a part of the tip of the pin member that is outside the liquid dispenser in the normally closed configuration of the check valve, with respect to claim 11, in order to act against bacteria developing on the exposed surface as taught by Decock.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rocca et al. (WO 96/00050 A1) in view of Pardes et al. (US 2016/0263314 A1), in further view of Py et al. (US 6,302,101 B1), and in further view of Costello (US 3,640,274 A).
Regarding claim 14, Rocca in view of Pardes and in further view of Py discloses the apparatus of claim 1, but is silent with respect to a mirror. 
Costello teaches a container for ophthalmic solutions (Fig. 1, feat. 1; Col. 2, lines 28-38) comprising a concave mirror (4) mounted on the discharge tube. Costello teaches that the mirror advantageously focusses light onto the eye and ensure accurate delivery of the ophthalmic solution to the eye (Col. 1, lines 21-30). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclose by Rocca in view of Pardes and in further view of Py so that it further comprises a concave mirror configured to provide an in-focus image of the patient’s eye to the patient when the apparatus is positioned properly to deliver the liquid to the eye of the patient in order to ensure accurate delivery of ophthalmic solution to the eye as taught by Costello.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781